DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Response dated 8/01/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Takahashi et al (US 4,557,755 hereafter Takahashi) in view of Bone et al (Microencapsulated Fragrances in Melamine Formaldehyde Resins; International Year of Chemistry 2011, 65, No. 3 hereafter Bone).
Takahashi discloses a process for making an aqueous dispersion of microcapsules comprising a water-insoluble organic material such as an agricultural material (abstract). The process of encapsulation comprises an aminoplast that surrounds the water-insoluble solid organic material (col. 5, lin. 60-65). The process comprises providing an aqueous dispersion of a solid organic material in the form of coarse particles and a pre-condensate aminoplast (col. 4, lin. 60-col. 5, lin. 30). This solid dispersion may be subject to shear energy to comminute to get a uniform particle size and obtaining (col. 6, lin. 15-25). A polycondensation of an aminoplast pre-condensate present in the aqueous suspension where the aminoplast is a melamine formaldehyde or urea formaldehyde (col. 6, lin. 35-60). The polycondensation occurs in the presence of a protective colloid which can be a cationic surfactant (col. 6, lin. 15-20). The protective colloid may further comprise sulfonate compounds (Example 1). The coarse particles are reduced in size to an average diameter of 2-8 microns (Example 1). The organic materials including diazinon with a melting point above 50°C (Example 1). During the comminution step the pH can be maintained at 6 (col. 6, lin. 28-30). The polycondensation occurs at a pH of 3.6 (Example 1).
While the reference discloses a process for making an aqueous dispersion of microparticles comprising a polycondensation with an amine group along with a protective polymer material, the reference is however silent to the use of specific protective colloids of the instant claims. The use of protective colloids in similar microcapsules formations is known in the art as seen in the Bone reference.
Bone discloses a microencapsulation process for insoluble fragrances (abstract). The process comprises providing an aqueous dispersion of the water insoluble compound and performing a polycondensation with melamine formaldehyde with a protective colloid (Section 3.1, 3.2). The polycondensation reduces the particle size of the droplet due to shear force (Ibid). The protective colloids include copolymers of acrylamideopropylsulfonate and methacrylic/acrylic acid (Section 3.3). The process produces microcapsules between 20-30 microns ((Section 4.1, Fig 4). The process allows for better storage and more potent application of the encapsulated (Section 5.2). It would have been obvious to include the protective colloid of Bones into the similar formulation of Takahashi as it would have improved the storage stability of the microcapsules.
Regarding the ranges and ratios of the components of the process, it is the position of the Examiner that such limitations do not distinguish over the prior art. Takahashi discloses a process for making the aqueous dispersion of microcapsules comprising a polycondensate of an amine and a protective colloid with an agricultural compound. The process comprises the same types of colloids, aminoplast compounds and processing steps, including reducing the size of the particles before the polycondensation step and producing an encapsulated agricultural material. Where the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a process for making storage stable and potent aqueous dispersions of microcapsules. It would have been obvious to include the protective colloids of Bone into the formulation Takaheshi as the compounds are similar and the process was similar and solve the same problem. There would have been a reasonable expectation of success as the protective colloids of Takahashi are similar to those of Bone and would solve the same problem.
Response to Arguments
Applicant's arguments filed 8/01/22 have been fully considered but they are not persuasive. Applicant argues that the combination of Takahashi and Bone does not render the claimed method obvious.  
Regarding these arguments, it remains the position of the Examiner that the combination of Takahashi and Bone continues to render the instant method obvious.  Takahashi discloses a microencapsulation process comprising the steps of providing an aqueous slurry comprising coarse particles, subjecting the coarse particles to shear force and performing a polycondensation of an aminoplast compound.  The shear force step is conducted in the presence of a surfactant but silent tot a specific protective colloid of the instant claims.  Bone discloses a microencapsulation method where shear force is applied to a formulation comprising the preferred encapsulated where the mixture comprises a protective colloid, specifically the protective colloid of the instant claims.  Applicant argues that the chemical compositions of Takahashi and Bone differ and thus there would be no motivation to combine or modify Takahashi. Also, that the stated motivation of improved stability is accomplished by Takahashi and would not need further modification of Bone.  However, Takahashi discloses that both solutions and coarse particles can be encapsulated by the method and the overall technology can be applied to any material in need of encapsulation and protection from a surrounding environment. Bone likewise protects its encapsulated materials from their surrounding environments.  Takahashi and Bone are within the same field of endeavor and as such the combination or substitution of the protective colloid for surfactant of Takahashi would have been an obvious modification as Bone seeks to protect its encapsulated material from premature release in the surrounding environment.  With these aspects in mind it would have been obvious to combine the prior art with an expected result of a process for making storage stable and potent aqueous dispersions of microcapsules. It would have been obvious to include the protective colloids of Bone into the formulation Takaheshi as the compounds are similar and the process was similar and solve the same problem. There would have been a reasonable expectation of success as the protective colloids of Takahashi are similar to those of Bone and would solve the same problem.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618